Exhibit 10.4

LOGO [g70150ex104.jpg]

RESTRICTED STOCK UNIT AWARD NOTICE

Restricted Stock Unit Award Notice under the UAL Corporation 2008 Incentive
Compensation Plan, dated as of Grant_Date, between UAL Corporation, a Delaware
corporation (the “Company”), and Participant Name

This Restricted Stock Unit Award Notice (the “Award Notice”) sets forth the
terms and conditions of an award of Number of Awards Granted restricted stock
units (the “Award”) that are subject to the terms and conditions specified
herein (“RSUs”) and that are granted to you under the UAL Corporation 2008
Incentive Compensation Plan (the “Plan”).

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice. In the event of any conflict
between the terms of the Plan and the terms of this Award Notice, the terms of
the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the term “Vesting Date” means the date on which
you become entitled to delivery of either Shares or cash, as determined by the
Committee in its sole discretion, in settlement of the RSUs subject to this
Award Notice, as provided in Section 3(b) of this Award Notice.

SECTION 3. Vesting and Delivery. (a) Vesting. Your RSUs shall vest according to
the schedule set forth in Section 3(a)(i) below, provided that you must be
actively employed by the Company or an Affiliate on the relevant Vesting Date,
except as set forth in Section 3(a)(iii) below or as otherwise determined by the
Committee in its sole discretion, provided further that, in the event of your
Termination of Employment by reason of death or Disability, you shall
immediately become entitled to vesting and settlement of all outstanding RSUs.

(i) Subject to the terms and conditions of this Award Notice and to the
provisions of the Plan, your RSUs shall vest and no longer be subject to any
restriction in accordance with the following schedule: 1/3 of the RSUs shall
vest on the first anniversary of this grant agreement, 1/3 of the RSUs shall
vest on the second anniversary of this agreement, and 1/3 of the RSUs shall vest
on third anniversary of this agreement. In the event that this vesting schedule
results in a fractional share, the fractional share will be rounded down in the
first two vestings and carried forward to the third vesting.

(ii) Notwithstanding Section 8(a) of the Plan or any actions taken by the Board
to the contrary, in no event shall the completion of the transactions
contemplated by the Agreement and Plan of Merger, dated as of May 2, 2010 by and
among the Company, Continental Airlines, Inc., a Delaware corporation
(“Continental”), and JT Merger Sub Inc., a Delaware corporation and wholly owned
subsidiary of the Company (the “Merger”), result in a Change of Control for
purposes of this Award Notice and, therefore, the unvested RSUs shall not vest
or be settled upon completion of the Merger; provided, however, that in the
event that a Change of Control other than the Merger occurs prior to your
Termination of Employment, you shall immediately become entitled to vesting and
settlement of all outstanding RSUs in accordance with Section 8(a) of the Plan.

 

- 1 -



--------------------------------------------------------------------------------

(iii) If your Termination of Employment occurs during the two-year period
following the time the Merger becomes effective under circumstances that would
entitle you to severance pursuant to any plan, program, agreement or arrangement
of the Company or any of its Subsidiaries then applicable to you, you shall
become entitled to vesting and settlement of all outstanding RSUs within 60 days
of your Termination of Employment. Notwithstanding the foregoing, your rights
with respect to such RSUs shall be forfeited in accordance with Section 4 unless
on or before the 60th day following your Termination of Employment, you have
executed and delivered to the Company a valid waiver and release of all claims
against the Company, Continental and each of their respective Subsidiaries and
Affiliates, and you have not revoked such waiver and release of claims in
accordance with its terms.

(b) Delivery of Shares or Cash Pursuant to Settlement of RSUs. The Committee
shall, in its sole discretion, determine whether the RSUs will be settled in
Shares or in cash. If the RSUs are settled in Shares, the Company shall deliver
to you, within 30 days following the date the RSUs became vested or within the
period specified in Section 3(a)(iii), as applicable, one Share for each RSU
that is settled at such time in accordance with the terms of this Award Notice.
If the RSUs are settled in cash, you shall receive a lump sum cash payment upon
settlement, in accordance with the terms of this Award Notice, equal to the
closing price of the Company’s Common Stock on the Nasdaq Global Select Market
(or on any other stock exchange or automated quotation system on which the
Company’s Common Stock is then listed or quoted) on the trading date immediately
preceding the date the RSUs became vested or, in the case of Section 3(a)(iii),
the date of your Termination of Employment, as applicable, multiplied by the
number of RSUs that are settled at such time. Upon settlement, a number of RSUs
equal to the number of shares of Common Stock represented thereby shall be
extinguished and such number of RSUs will no longer be considered to be held by
you for any purpose.

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3 of this Award Notice or Section 9(a)
of the Plan regarding Termination of Employment as a result of death or
Disability, if the Vesting Date with respect to any RSUs awarded to you pursuant
to this Award Notice has not occurred prior to the date of your Termination of
Employment, your rights with respect to such RSUs shall immediately terminate
upon your Termination of Employment, and you will be entitled to no further
payments or benefits with respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. You do not have any of the
rights of a stockholder with respect to the RSUs granted to you pursuant to this
Award. Further, you do not have the right to vote or to receive any dividends
declared or paid on the Common Stock.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion and notwithstanding clause (ii) of Section 10(a) of
the Plan, prior to the date that they become vested, RSUs may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered by
you, otherwise than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 7. Withholding and Consents. (a) Withholding. You agree, as a condition
of the Award, that any applicable Federal, state, local or foreign withholding
taxes that may be due as a result of vesting and/or payment of your RSUs shall
be satisfied by the Company withholding such amounts from Shares or cash that
would otherwise be paid to you under the Award.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Notice, and its determinations shall be final,
binding and conclusive.

SECTION 10. Amendment of this Award Notice. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Notice prospectively or retroactively; provided,
however, that, except as set forth in Section 10(e) of the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely impair your rights under this
Award Notice shall not to that extent be effective without your consent (it
being understood, notwithstanding the foregoing proviso, that this Award Notice
and the RSUs shall be subject to the provisions of Section 7(c) of the Plan).

SECTION 11. Priority of Interpretation. To the extent permitted by the Plan, in
the event of any conflict between the terms of this Award Notice and the terms
of any plan, program, agreement or arrangement of the Company or any of its
Subsidiaries applicable to you, the terms of such plan, program, agreement or
arrangement shall govern.

 

- 3 -